By the Court:
The domplaint does not aver that the defendant, when he paid the redemption money to the plaintiff, knew the counterfeit one hundred dollar legal tender note to be spurious, and the general allegation of fraud in effecting the redemption is too vague to be considered. We must, therefore, assume, for the purposes of this decision, that the counterfeit note was paid in good faith. But it is well settled that a payment in counterfeit notes, even when made in good faith, is no payment, for the reason that the notes were of no value, and were paid and received under a mistake as to their true character. For the same reason a payment consisting in part of spurious notes is bad pro tanto, and to that *193extent is no payment. The defendant’s effort to redeem was, therefore, ineffectual, inasmuch as a considerable portion of the amount required to effect the redemption was paid in a counterfeit note. There was no valid redemption, and prima facie the plaintiff is entitled to be relieved in a Court of equity from the consequences of the mutual mistake under which the parties labored, as to the character of the note, and to be placed in statu quo on returning the money which he received. But if the defendant was a qualified redemptioner and attempted in good faith to redeem within the proper time and was prevented from perfecting a valid redemption only by an innocent mistake in respect to the true character of the spurious note, and if in his answer he shall set up these facts and ask to be relieved from the consequences of the mistake and to be allowed to perfect the redemption on payment of the one hundred dollars and interest, it will be competent for the Court to grant the relief. The case falls within that branch of equitable jurisdiction by which Courts of equity administer relief in cases of mistake, on such terms as may be just.
Judgment reversed and cause remanded, with an instruction to the Court below to overrule the demurrer to the complaint.